Mr. Justice del Toro
delivered the opinion of the court.
In the District Court of Ponce Tomás Santiago Suarez proved his ownership of .a rural property of 31.50 acres of land in Pasto ward of the municipality of Guayanilla, which lie had acquired in three parcels, one of sis acres by purchase from Antonia Banch, another of eight acres by purchase' from José Banch and the other of 17.50 acres by purchase from the Succession of Lorenzo Rodríguez. The judgment having been presented in the Registry of Property of Ponce, the registrar recorded the 14 acres, but refused to record the parcel of 17.50 acres purchased from the Succession of Lorenzo Rodriguez, because it was already recorded.
After examining the record to which the registrar refers it is necessary to conclude that the parcel of 17.50 acres, which has been recorded on page 90 of volume 6 of the Municipality of Guayanilla since the year 1888 in the name of Lorenzo Rodriguez by virtue of a possessory title proceeding, is the identical parcel of 17.50 acres which is included in the property of 31.50 acres referred to in the dominion title which the appellant seeks to have recorded.
Therefore, in accordance with articles 20 and 82 of the Mortgage Law and the decisions of this court in the cases of Toro v. Registrar of Mayagüez, 25 P. R. R. 438; Colón v. Registrar of Caguas, 24 P. R. R. 719; Porto Rican Leaf Tobacco Co. v. Registrar, 17 P. R. R. 215; Díaz v. Registrar, 16 P. R. R. 261; Morales v. Registrar, 15 P. R. R. 680, and Ginorio v. Registrar, II S. P. R. 579, the decision appealed from should be

Affirmed.

Chief Justice Hernández and Justices Wolf and Hutchi-son concurred.
Mr. Justice. Aldrey took no part in the decision of this case.